Bodenbeck, J.
This action seeks to recover from the defendants the sum of $257,525, on the ground of conspiracy to defraud. When the defendant Cohen was arrested he was held in bail in the sum of $150,000, but later this amount was reduced to $50,000, and he was admitted to bail in that sum. The security given by the plaintiff, when the order of arrest was issued, was $15,000, and the defendant Cohen now moves to increase the security. Under section 842 of the Civil Practice Act the security given by the plaintiff may be increased.
This is a proper case for an increase of security given by the plaintiff. She charges a reputable attorney with having defrauded her of a quarter of a million dollars and causes him to be arrested and confined in jail in default of bail in the sum of $150,000, which was subsequently reduced to $50,000 when bail was secured. The bail which was required of the defendant is designed to protect the plaintiff in case of her recovery against the defendant. (Civ. Prac. Act, § 849.) The undertaking furnished by the plaintiff is designed to secure the defendant in case the plaintiff fails in her cause of action, or is found not to be entitled to the order of arrest.
*847The defendant is entitled to an undertaking in the same amount as that furnished by the defendant. The plaintiff’s undertaking should be increased to $50,000.
Motion granted, without costs.
So ordered.